Exhibit 10.31 

 

AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN HESKA

CORPORATION AND RODNEY A. LIPPINCOTT

 

This Amendment to Employment Agreement is dated effective as of March 1, 2015
(this "Amendment") and amends the Employment Agreement dated as of February 22,
2013 (the "Employment Agreement"), between Heska Corporation, a Delaware
corporation ("Company"), and Rodney A. Lippincott ("Employee"). Unless otherwise
defined in herein, all capitalized terms used herein shall have the meaning
ascribed to them in the Employment Agreement.

 

RECITALS

 

Section 13 of the Employment Agreement requires the parties to modify the
Employment Agreement in writing and to reference such Section, and the Employee
and Company have agreed to modify the Employment Agreement to the extent set
forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, including Employee's continued employment with Company, the
receipt and sufficiency of which are hereby acknowledged, Employee and Company
hereby agree as follows:



 1. The first sentence of Section 3(a) of the Employment Agreement, which reads,
"Base Salary. Heska will pay Executive an annual salary of $175,000 as
compensation for Executive's services (the "Base Salary")", is deleted in its
entirety and replaced with the following, "Base Salary. Heska will pay Executive
an annual salary of $262,500 as compensation for Executive's services (the "Base
Salary")."

2. The last sentence of Section 3(b) of the Employment Agreement, which reads,
"In addition, Executive will be eligible for variable performance commissions
for successful sales revenue and margin achievement, targeted, to be earned
under separate schedule, from between $50,000 and $125,000." is hereby deleted
in its entirety.

3. All other terms and conditions of the Employment Agreement shall remain in
full force and effect. This Amendment, together with the Employment Agreement,
contains all the terms and conditions agreed upon by the parties hereto
regarding the subject matter hereof and thereof. All prior agreements, promises,
negotiations and representations, either oral or written, relating to the
subject matter of this Amendment or the Employment Agreement not expressly set
forth in this Amendment or the Employment Agreement are of no force or effect.

4. Any waiver, alteration or medication of any of the terms of this Amendment or
the Employment Agreement shall be valid only if made in writing and signed by
the parties hereto.

5. This Amendment may be executed in counterparts, each of which shall
constitute an original but all of which together shall constitute one and the
same document. This Amendment, to the extent signed and delivered by facsimile
or electronic means will be treated in all manner and respects as an original
agreement or instrument and will be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.

[Signature Page(s) to Follow]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first above written.

 

 



HESKA CORPORATION   EMPLOYEE        

 

 

    By: /s/ Kevin S. Wilson   By: /s/ Rodney A. Lippincott Name: Kevin S. Wilson
  Name: Rodney A. Lippincott Title: Chief Executive Officer and President  
Title:   Executive Vice President, Companion Animal Sales

 